Citation Nr: 0605415	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  01-08 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected varicose veins, postoperative, right leg.

3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected shell fragment wound of the back with 
retained foreign body.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected nerve damage, right lower extremity.

5.  Entitlement to total disability compensation based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran (appellant) had active service from February 1950 
to February 1953.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision issued in July 2001 by the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to TDIU.  The veteran 
timely disagreed later that same month, in July 2001.  The RO 
increased the evaluation assigned for residuals, shell 
fragment wound of back with retained foreign body from 10 
percent to 20 percent, effective from February 27, 2001.  The 
statement of the case (SOC) issued in September 2001 
addressed the evaluation assigned for each of the veteran's 
service-connected disabilities as well as the denial of TDIU.  
The appellant submitted a timely substantive appeal in 
October 2001.  In October 2003, the Board remanded the claims 
in conformance with Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  The claims returned following 
additional notification to the veteran.

By a written statement submitted in June 2002, the veteran 
requested a videoconference hearing before the Board.  The 
requested hearing was conducted before the undersigned 
Veterans Law Judge in September 2002.

At his Board videoconference hearing, the veteran, through 
his representative, withdrew the appeal for a compensable 
evaluation for residuals of a fracture of the nose.  As the 
transcript has been reduced to writing, that withdrawal of 
the appeal of that issue is valid, and that issue is not 
before the Board at this time.  38 C.F.R. § 20.204(a), (b) 
(2005).  Appellate review may proceed. 


FINDINGS OF FACT

1.  Prior to August 5, 2004, the veteran's service-connected 
PTSD was manifested by difficulty sleeping, nightmares, 
nervousness, some isolation, irritability, anger, and 
difficulty with interpersonal relationships, and the 
veteran's Global Assessment of Functioning scores ranged from 
60 to 65.

2.  From August 5, 2004, the veteran's PTSD has been 
manifested by increased irritability, increased difficulty in 
interpersonal relationships, including estrangement from 
certain family members, and the need for medication, and a 
GAF of 50 has been assigned from that date.

3.  The veteran's PTSD has not been manifested by impaired 
abstract thinking, disturbance of verbal communications such 
as illogical, obscure, or irrelevant speech, auditory or 
visual hallucinations, neglect of personal hygiene, panic 
attacks, difficulty in understanding complex commands, or by 
any other symptom which meets a criterion for an evaluation 
in excess of 50 percent, at any time during the pendency of 
this appeal.    

4.  The veteran's varicose veins, postoperative, right leg, 
are manifested by occasional edema, requiring elevation for 
relief, a few areas of visible varicosities, and 
postoperative scarring, and subjective complaints of aching 
and fatigue in the right leg after prolonged standing or 
walking, but there is no evidence that the symptoms are not 
relieved by elevation of the extremity or compression 
hosiery, and there is no objective evidence of persistent 
edema, lack of relief of edema with elevation of the 
extremity, or that there is beginning stasis pigmentation or 
eczema.

5.  Although the veteran's symptomatology related to the 
varicose veins, postoperative, right leg, do not meet the 
criteria for the 20 percent evaluation currently assigned, 
that evaluation cannot be reduced, because it has been in 
effect for more than 20 years, and there is no evidence of 
any factor in that evaluation, such as fraud, which would 
warrant a reduction in that evaluation.  

6.  The veteran's shell fragment wound of the back with a 
retained foreign body is manifested by pain on motion, 
especially on extension, although the veteran retains a full 
range of motion, except on extension, and by a well-healed, 
non-tender scar, but there is no loss of deep fascia or of 
muscle substance, there is no loss of normal firm resistance 
of muscles compared with sound side, and the veteran's pain 
on motion is controlled with non-narcotic analgesics.

7.  The veteran's service-connected nerve damage, right lower 
extremity, is currently manifested by subjective complaints 
of heaviness and numbness in the right medial calf and by 
objective evidence of decreased sensation in the right medial 
calf, but there is no evidence of any neurological loss of 
function.  

8.  The evidence of record reflects that the veteran was laid 
off from his employment as a machine tool operator in 
December 1995, when he was past 62 years of age, and the 
veteran retired on Social Security retirement benefits, not 
disability benefits, at that time.

9.  The veteran was employed as a driver for an automobile 
auction business from November 2000 through December 2000; 
although the employer's statement is devoid of information as 
to the reason the veteran did not continue that employment, 
the clinical records establish that he underwent cardiac 
bypass surgery in January 2001.  

10.  The veteran is independent in activities of daily living 
and performs work-like activities, including chores around 
his home and serving as an official in a local veterans' 
organization.

11.  Although the veteran's five service-connected 
disabilities entitle him to a combined 70 percent evaluation, 
the preponderance of the medical evidence and opinions of 
record shows that the veteran's service-connected 
disabilities do not result in individual unemployability.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for service-
connected PTSD are met from August 5, 2004, but not prior to 
that date.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.125, 4.130, Diagnostic 
Code 9411 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for service-connected varicose veins, postoperative, right 
leg, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 3.951, 
4.7, 4.104, Diagnostic Code 7120, 4.118, Diagnostic Code 7804 
(2005); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002, as in 
effect prior to August 30, 2002).

3.  The criteria for an evaluation in excess of 20 percent 
for a shrapnel wound of the back with a retained foreign body 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.10, 
4.54, 4.56, 4.73, Code 5320 (2005); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002, as in effect prior to August 30, 
2002).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for service-connected nerve damage, right lower 
extremity, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 
4.124a, DC 8520 (2005).

5.  The criteria for entitlement to TDIU are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19, 
4.25 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected disabilities 
have become more severely disabling than the current 
evaluations reflect, and the veteran contends that he is no 
longer able to work as a result of his service-connected 
disabilities.   
 
Preliminary Matters:  Duties to Notify & to Assist 
 
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 
 
After receiving the veteran's February 2001 claim for TDIU, 
the RO issued a notice in April 2001 which describe the 
enactment of the VCAA and explained VA's duties to notify the 
veteran of the information and evidence needed to grant the 
benefits sought and the duty to assist in obtaining evidence 
to substantiate the claim.  Although this letter did not 
include all the elements identified by the Court as necessary 
for proper VCAA notice, the veteran did identify relevant 
clinical records, and the RO, in May 2001, requested the 
identified records. 

The September 2001 SOC advised the veteran of the complete 
text of 38 C.F.R. § 3.159, as revised to incorporate and 
implement the VCAA.  

The veteran testified at a personal hearing conducted in 
December 2001 and at a videoconference hearing before the 
Board conducted in September 2002.  

By a letter issued in January 2003, the Board advised the 
veteran of changes to regulations governing evaluation of 
scars.  This letter also advised the veteran of the complete 
text of the provisions of the VCAA.  Although the Court 
invalidated the regulatory provisions under which the Board 
issued this information, nevertheless, the information is 
effective to provide the veteran with notice of the 
provisions of the VCAA.  In June 2003, the Board issued 
another letter to the veteran, and informed the veteran that 
he was being afforded an opportunity to identify any 
additional evidence which might be relevant to his claim, and 
that he was being afforded additional VA examination.  The 
veteran responded to this letter, identifying additional 
clinical evidence.  

In October 2003, the Board remanded the claims.  The Board's 
Remand notified the veteran that further attempts to comply 
with the VCAA would be undertaken.  In March 2004, the 
Appeals Management Center (AMC) advised the veteran of the 
status of his claim, and of the provisions of the VCAA 
generally, and afforded the veteran an opportunity to 
identify additional relevant clinical evidence.  The veteran 
notified VA that there were current VA clinical records, and 
VA clinical records through February 2005 were obtained and 
associated with the claims file.  In October 2004, the AMC 
issued another letter which advised the veteran of the issues 
on appeal and advised the veteran of the evidence required to 
substantiate his claims.  In this rather lengthy letter, the 
RO outlined the types of evidence which might be pertinent 
and advised the veteran of the time limitations for sending 
such evidence, among other information.  

In response to the AMC's letters affording him the 
opportunity to submit additional evidence, the veteran 
submitted a letter showing that he had a July 2004 
appointment at the Cleveland VA Medical Center's Center for 
Stress Recovery.  The veteran's complete outpatient treatment 
records, through February 2005, were obtained, and are 
associated with the claims file.

Finally, by a SSOC issued in July 2005, the veteran was again 
notified of the complete text of 38 C.F.R. § 3.159, as 
revised to implement and incorporate the provisions of the 
VCAA.  Although this SSOC did not set forth the revised 
criteria for evaluation of scars, the Board finds that the 
veteran received notification of these changes to the 
regulations adequate to assist him to identify relevant 
evidence in the Board's January 2003 letter.  In any event, 
the veteran was not prejudiced by the fact that he was not 
sent another notice of the changes in the regulation, since 
the 20 percent evaluation which is currently in effect for 
postoperative right leg varicose veins, and which cannot be 
reduced, because it has been in effect for more than 20 years 
(since 1979), is more favorable to the veteran than an 
evaluation under any applicable diagnostic code related to 
scar disability.  

Further, the veteran was not prejudiced by the lack of 
additional notice regarding the revision of regulations 
governing evaluation of skin disability, since the shell 
fragment wound of the back was evaluated, during the course 
of this appeal, under regulations governing muscle 
disability, and the 20 percent rating assigned under the 
applicable muscle disability criteria, 38 C.F.R. § 4.73, 
Diagnostic Code (DC) 5302 was more favorable to the veteran 
than evaluation under the revised skin regulations, since no 
diagnostic code applicable to the veteran's claim allowed an 
evaluation, under either the prior regulations or the revised 
regulations, in excess of 10 percent.  

When considering the notification letters, the rating 
decisions on appeal, and the SOC and SSOCs issued, as well as 
the letter issued by the Board, as a whole, the Board finds 
that the claimant and his representative were aware of the 
evidence required to substantiate his claims.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The appellant has had an opportunity to review the evidence 
and comment on that evidence, and has been afforded 
appropriate due process as set forth in VA regulations.  The 
appellant has been provided with numerous opportunities to 
submit evidence and argument in support of his claims and has 
testified before the Board.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Further, the actions of the RO, the Board, and the AMC have 
obtained the private clinical records identified by the 
veteran and the veteran's complete VA treatment record from 
the time he submitted the claims at issue in this appeal 
through February 2005.   
 
Both the duty to assist the appellant and the duty to notify 
the appellant have been met.  Given the actual notices of the 
VCAA, the statements of record, the development of the 
evidence, and the appellant's testimony before the Board, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

Law and regulations applicable to claims for increased 
evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  For a claim for an increased rating, the primary 
concern is normally the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability evaluation which has been in place for 20 or 
more years will not be reduced absent a showing that the 
rating was based on fraud.  38 C.F.R. § 3.951.
 


1.  Claim for an evaluation in excess of 30 percent for PTSD  

Applicable regulations

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, which 
became effective prior to the veteran's claim in this case, a 
30 percent rating, the evaluation assigned in this case prior 
to August 5, 2004, is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130. 

A 50 percent schedular evaluation, the evaluation assigned 
herein from August 5, 2004, contemplates reduced reliability 
and productivity in occupational and social situations due to 
such symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See DC 
9411.

A 70 percent evaluation, the next higher schedular 
evaluation, envisions occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 61-70 suggests some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  However, a GAF score of 
41 to 50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job.

Facts and analysis

In August 1999, the veteran sought service connection for 
PTSD, and rating decisions issued in February 2000 and August 
2000 granted that claim and assigned an initial 30 percent 
evaluation.  The veteran's February 2001 claim for TDIU was 
interpreted as including a claim for an increased evaluation 
for PTSD.  

On VA examination conducted in May 2001, the veteran reported 
recurring, distressing dreams of combat and family problems.  
He ceased hunting because of his avoidance of trauma, but 
continued to fish.  He reported irritability.  He was clean, 
had relaxed posture, and his affect was broad,  He smiled 
appropriately.  He was wearing a Korean War cap.  The 
examiner noted that the wearing of that cap conflicted with 
the veteran's report that he avoided things that reminded him 
of traumatic events during service.  His memory had patchy 
defects for past sequencing and medication names.  His short-
term memory was slightly impaired, as he could remember only 
two words out of six after three minutes.  The examiner noted 
that the veteran had undertaken VA treatment for PTSD, but 
had terminated that treatment when he remarried and moved, 
and was not being treated at the time of the VA examination.  

The examiner assigned a GAF score of 65 for current 
functioning and 60 for the past year.  These findings are 
consistent with a 30 percent evaluation, the evaluation 
assigned for that period, but do not support an evaluation in 
excess of 30 percent.  In particular, the Board notes that 
the assigned GAF score of 65 is consistent with mild 
symptoms.  

The veteran's PTSD was next evaluated in June 2003.  At that 
time, the veteran was clean, reasonably neatly dressed, and 
cooperative, and had good eye contact.  His speech was of 
normal volume and articulation, was clear and goal-directed.  
His affect was congruent with his mood.  He was affable and 
showed no signs of irritation.  He showed sadness when 
talking about his war experiences.  He reported nervousness 
and hyperreaction to loud noises.  He reported that he slept 
5 hours per night.  The examiner described the veteran's 
symptoms as low moderate in number and frequency, and 
concluded that the PTSD symptoms would cause somewhat reduced 
reliability and productivity and would cause some 
interference in his ability to interact effectively and work 
effectively.  A GAF score of 60 was assigned.

On August 5, 2004, the veteran again sought VA treatment for 
his PTSD.  He reported intrusive thoughts, nightmares, sleep 
disturbances, increased irritability and anger, and 
hypervigilance.  He reported that he felt worse than he had 
in many years.  He was neatly dressed and groomed.  His 
attitude was friendly but tense.  His mood was depressed but 
there were no suicidal or homicidal ideations.  His affect 
was anxious.  His thought process was logical and focused, 
and devoid of delusions, but he reported experiencing 
auditory, visual, tactile and olfactory hallucinations 
related to his military experiences.  Medication to assist in 
sleep (doxepin) was prescribed.  A GAF score of 50 was 
assigned.  A GAF score of 50 was again assigned in October 
2004.  

In September 2004, the veteran continued to display increased 
symptoms of PTSD.  Sertraline (Zoloft) was prescribed.  Later 
that month, the veteran reported that the medication had 
taken the edge off his anxiety.  During treatment sessions in 
November 2004 and January 2005, the veteran reported some 
improvement in symptoms, but no GAF score was assigned.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that, from August 5, 2004, a 50 percent evaluation is 
warranted for the veteran's PTSD.

However, the evidence is devoid of any report or description 
of any symptom of PTSD which would meet a criterion for an 
evaluation in excess of 50 percent at any time during the 
pendency of this claim.  The evidence reflects that the 
veteran's verbal communications are effective and logical, 
and there is no evidence of intermittently illogical, 
obscure, or irrelevant speech.  The evidence establishes that 
the veteran does function independently, since he continues 
to attend PTSD therapy and is active in veterans' groups 
despite his irritability, and he remains married.  There is 
no evidence that he has such impaired impulse control as to 
warrant an evaluation in excess of 50 percent.  He has 
reported irritability, but there is no evidence that his 
actions when irritable have been other than verbal in nature.  
The evidence establishes that there is no spatial 
disorientation or neglect of personal appearance and hygiene.  

The treatment notes dated in January 2005 reference the fact 
that the veteran was the commander of the local chapter of 
the DAV, but was not sure he wanted to continue in that 
capacity, as he frequently became irritated with members.  
The evidence of the veteran's continued attendance at PTSD 
treatment, as well as his attendance at DAV meetings, shows 
that he is able to establish and maintain effective 
therapeutic and social relationships, despite documented 
irritability.  The evidence clearly establishes that the 
veteran has not manifested symptoms of total disability such 
as persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting himself 
or others; intermittent inability to perform activities of 
daily living, or severe memory loss, such as inability to 
remember his own name.  

The preponderance of the evidence is against an evaluation in 
excess of 30 percent prior to August 5, 2004, or to an 
evaluation in excess of 50 percent from that date, for PTSD.  
The provisions of 38 U.S.C.A. § 5107(b) regarding resolution 
of reasonable doubt are not applicable to warrant a more 
favorable determination than the increased evaluation to 50 
percent from August 5, 2004.  

2.  Claim for an evaluation in excess of 20 percent for 
varicose veins, right leg

Applicable regulations

The veteran's disability due to varicose veins, 
postoperative, is evaluated under 38 C.F.R. § 4.104, DC 7120.  
Under DC 7120, a 20 percent evaluation is assigned when there 
is evidence of persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema; a 40 percent rating requires evidence 
of persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration; a rating of 60 percent 
requires persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.

Facts and analysis

Historically, a 20 percent evaluation was assigned for the 
veteran's disability due to varicose veins, right leg, under 
DC 7120, effective December 12, 1979.  That evaluation was in 
effect for more than 20 years when the veteran's February 
2001 claim for TDIU was interpreted as claim for an increased 
evaluation for this disability.

On VA examination conducted in May 2001, there were three 
scars, each four centimeters in length, described as well-
healed.  The veteran had strong pedal pulses.  Temperature 
was equal in both legs.  The examiner stated that no tortuous 
veins were observed.  There was no pedal edema.  There was 
some weakness due to the varicose vein surgeries.  Muscle 
strength was described as 4/5.  This evidence is unfavorable 
to a claim for an increased evaluation, since the examiner's 
notations that there was no edema is adverse to a finding 
that edema was persistent, and the evidence is devoid of any 
other finding which meets a criterion for an evaluation in 
excess of 20 percent. 

At his December 2001 personal hearing, the veteran testified 
that, if he moved "a little fast" while walking, the right 
leg would began to burn and then, in a few hours, it would 
puff up.  He identified the area of burning as from the knee 
down in the calf, even with distances as short as 20 yards.  
He testified that he was told to wear Jobst stockings, but 
those stockings made his skin itch and he was unable to wear 
them.  He testified that when his leg would swell up, it 
would take several days to go back down.  He testified that 
his leg often became discolored.  This testimony is 
unfavorable to the veteran's claim because this testimony 
does not support a finding that the veteran had persistent 
edema or that elevation failed to relieve edema, although the 
veteran did testify that elevation relieved the edema slowly.

At his September 2002 videoconference hearing before the 
Board, the veteran testified that he would have cramping in 
the right leg if he was overactive, such as if he walked with 
a lawnmower or put pressure on the leg.  He testified that 
his right leg was bigger than the left.  He testified that 
his right leg was very sensitive to cold and that he had to 
curtail his activities due to his right leg.  This testimony 
is consistent with the 20 percent evaluation in effect, but 
does not support a 40 percent evaluation.

On VA examinations conducted in June 2003, the popliteal 
pulses were strong, and there was no edema of the lower 
extremities.  One examiner noted that the veteran had over a 
dozen incisions in the medial right calf related to surgical 
treatment of varicose veins in the right leg.  The examiner 
noted that there was some numbness in the medial right calf, 
but the examination report was devoid of any finding of pain 
or tenderness associated with the surgical scars.  

Another examiner noted, in June 2003, that no tortuous veins 
were present in the lower extremities.  The examiner observed 
that there was no stasis or ulceration.  The examiner 
concluded that the veteran's varicose veins were mildly 
symptomatic.  The examiner noted that the veteran should 
elevate his legs when edema was present, but noted that no 
edema was present at the time of examination.  

VA outpatient treatment notes dated in 2004 and in January 
2005 reflect that the veteran complained of cramping in the 
legs.  The treatment note reflects some question as to the 
etiology of that complaint.  Even if the veteran's right leg 
cramping were medically attributed to the service-connected 
varicose vein disability, postoperative, although the 
treatment notes do not reflect such a conclusion, such 
symptom would not warrant an increased evaluation in excess 
of 20 percent.   The January 2005 outpatient treatment notes 
also state that no edema was present.  

These examination reports are unfavorable to the claim for an 
evaluation in excess of 20 percent under DC 7120, since the 
reports provide findings showing that no criterion for an 
evaluation in excess of 20 percent under DC 7120 has been 
met.  The reports are also unfavorable to a separate, 
compensable evaluation for scars, since the examiners noted 
the presence of scars related to surgical treatment of 
varicose veins, but the reports are devoid of any findings of 
pain, tenderness, limitation of motion, or other symptoms 
related to any scar in the right leg postoperatively.

The veteran has undergone VA examinations in connection with 
this claim, and the reports of his VA clinical care during 
the pendency of this appeal, through February 2005, have been 
associated with the claims file.  No provider or examiner has 
described any symptom on objective examination which meets a 
criterion for an evaluation in excess of 20 percent for 
varicose veins.  

In particular, the clinical evidence establishes that the 
veteran does not have persistent edema, since objective 
examinations were negative for pedal edema, and 


does not have stasis pigmentation or ulceration, although the 
veteran testified that his right leg frequently looks 
discolored or feels like it is going to break open.  In fact, 
the objective evidence of record does not support the current 
20 percent evaluation, but that evaluation is not subject to 
reduction, since it has been in effect for more than 20 
years.  

The veteran did not testify, at either his December 2001 
personal hearing, or at his September 2002 Board hearing, 
that he had tenderness or pain at any scar site related to 
the vein stripping in the right leg, although he did testify 
that he had a burning-type pain in the lower right leg 
beginning above the ankle due to nerve damage related to 
surgical treatment of his right leg varicose veins.  In the 
absence of any subjective or objective evidence of pain, 
tenderness, limitation of motion, ulceration, itching, or any 
other ratable criterion of scar disability, the preponderance 
of the evidence is against assignment of a separate, 
compensable evaluation for postoperative scar disability in 
the right lower leg.  

The provisions of 38 U.S.C.A. § 5107(b) regarding resolution 
of reasonable doubt are not applicable to warrant an 
increased evaluation for varicose veins.  The claim must be 
denied.  

3.  Claim for an increased evaluation for shell fragment 
wound of the back

Applicable regulations

The veteran's shell fragment wound of the back, with retained 
foreign body, is evaluated under 38 C.F.R. § 4.73, DC 5320.  
DC 5320 contemplates a 20 percent disability rating for 
moderate impairment of Muscle Group XX (spinal muscles) when 
the injury is in the lumbar region.  A 40 percent disability 
rating is assigned for moderately severe impairment, and a 60 
percent disability rating is warranted for severe disability 
of Muscle Group XX.  38 C.F.R. § 4.73.

Guidance is given under the rating schedule for evaluating 
muscle disabilities as slight, moderate, moderately severe, 
or severe.  38 C.F.R. § 4.56.  The cardinal 


signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).  Moderate disability of the muscles results 
from through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. § 
4.56(d)(2).  

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intramuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  

Severe disability of the muscles results from through and 
through or deep penetrating wound with extensive debridement, 
prolonged infection, sloughing of soft parts, and 
intramuscular scarring and binding.  It requires ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area; and 
severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
X-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  

Facts and analysis

Historically, the veteran's shell fragment wound of the back, 
with retained foreign body, was rated for a tender and 
painful scar, under DC 7804, evaluated as noncompensable in 
1970, and evaluated from March 1981 as 10 percent disabling.  


The veteran sought service connection for a disorder of the 
lower back, other than the residuals of a shell fragment 
wound, to included degenerative joint disease of the back, 
and that claim was denied by a Board decision issued in March 
1989.  A 10 percent evaluation was in effect when the veteran 
submitted the February 2001 claim for TDIU which underlies 
this appeal.  Following that claim, the RO increased the 
evaluation for the veteran's shell fragment wound of the back 
to 20 percent, but the veteran continued his disagreement 
with that rating.  

On VA examination conducted in June 2001, the veteran 
complained of intermittent right low back pain for the past 
five years.  The veteran was able to carry out six standard 
spine movements in the standing position with a full range of 
movement.  He had pain only on right lateral flexion, which 
caused mild pain in the region of the shrapnel wound.  There 
was a well-healed skin defect between the upper end of the 
buttocks crease and the right posterior inferior iliac spine.  
There was mild swelling in the region, and mild tenderness to 
pressure.  The examiner concluded that the veteran had a 
retained foreign body in the right posterior back just above 
the right posterior inferior iliac spine.  The examiner noted 
that the veteran's low back pain could also be due to the 
veteran's obesity and to his degenerative disc disease as 
well as pain due to the retained foreign body.  The examiner 
concluded that there were no physical findings that would 
prevent the veteran from being employed at his usual job.  
This evidence is unfavorable to the veteran's claim.

During his personal hearing, conducted in December 2001, the 
veteran testified that he had constant pain in his back area, 
and occasionally a shooting pain, like an electric shock, 
down into his right leg.  He testified that the shooting pain 
might happen three or four times per day.  When the pain was 
bad, he would take a hot shower.

On VA examination conducted in July 2003, the veteran 
reported that the area of the retained shell fragment in his 
back was painful, and felt like there was a splinter in his 
back, so that it was painful when he was bending a lot or 
mowing the grass.  Objectively, there was a depression in the 
right lumbar paraspinal muscles at the 


level of the L4-L5 vertebral body.  There was mild tenderness 
in the general area, with sharp pain if a particular spot was 
pushed.  The veteran was able to move in all directions with 
mild limitation, including flexion to 85 degrees and lateral 
flexion and rotation to 40 degrees.  There was more 
limitation of extension, which was limited to 15 degrees.  
The examiner noted that the veteran had pain in the vicinity 
of the shell fragment wound with straight leg raising, and 
when walking on his toes.  These findings are consistent with 
the 20 percent evaluation currently assigned under DC 5320, 
for moderate muscle injury, the minimum evaluation for injury 
to MG XX.  However, these findings are not of such severity 
as to warrant a finding of moderately severe muscle injury.  

The examiner who conducted the June 2003 VA examination 
stated that the scar in the area of the retained foreign body 
in the back was superficial in nature and difficult to see, 
with no underlying tissue loss or damage.  The examiner who 
conducted the July 2003 VA examination stated that there was 
no visible scar.  There was no swelling or indurations.  As 
there is no scar, or no pain due to the scar which is 
separable from pain due to the retained foreign body, a 
separate compensable evaluation for a tender and painful scar 
is not appropriate.  38 C.F.R. § 4.118, DC 7804; see Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994) (separate disability 
ratings may be assigned for distinct disabilities resulting 
from the same injury so long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition).

The veteran retains essentially full range of motion of the 
back, although he does experience pain when he uses the 
muscles which border the retained foreign body.  However, as 
the foreign body is retained, this cannot be considered a 
through-and-through wound, so as to warrant a rating for 
moderately severe injury.  There is no evidence of loss of 
deep fascia, or other findings consistent with moderately 
severe muscle injury.  In particular, the examiner noted that 
the veteran has 5/5 strength in the lower extremities, MG XX 
wound and retained fragment.  

The outpatient treatment notes reflect that the veteran 
sought treatment for back pain related to the retained 
foreign body in March 2003 through April 2003, when 


he reported an exacerbation of pain due to a fall on ice.  
The veteran again sought medical attention for his back pain 
in April 2004, and low paraspinal muscle tightness was 
diagnosed.  This evidence, which reflects no more than yearly 
exacerbations of pain in MG XX, is consistent with a 20 
percent evaluation, but does not support a higher evaluation.

The preponderance of the evidence is against an evaluation in 
excess of 20 percent for MG XX injury.  The provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable to warrant an evaluation in excess 
of 20 percent for that disability.   

4.  Claim for an evaluation in excess of 10 percent for nerve 
damage, right lower leg

Applicable regulations

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Incomplete paralysis of the sciatic nerve warrants a 60 
percent evaluation if it is severe with marked muscular 
dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 
percent evaluation if it is mild.  38 C.F.R. § 4.124a, DC 
8520.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 


terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6.

Facts and analysis

Historically, the veteran was granted service connection for 
nerve damage, right lower leg, after excision of stitch 
granulomas in December 1984, by a rating decision prepared in 
August 1988, and a 10 percent evaluation was assigned under 
DC 8520.  That evaluation remained in effect, unchanged, when 
the veteran submitted the claim on appeal.

On VA examination conducted in May 2001, the temperature in 
both lower legs was equal.  The examiner found no evidence of 
neuropathy.  Gait, stance, and coordination appeared normal.  
This evidence is unfavorable to a higher evaluation, as no 
objective evidence of nerve damage was noted.

At a personal hearing conducted in December 2001, the veteran 
testified that the effect of this nerve damage was numbness 
in his foot, his toes would burn, and his toes would clamp up 
like a claw.  He testified that there was numbness from the 
ankle up to the thigh.  He also testified that he frequently 
used a cane to walk.  He testified that this numbness made it 
difficult to drive a motor vehicle because he was not able to 
control the foot well.  The veteran further specified, in his 
September 2002 videoconference testimony before the Board, 
that the pain began about six inches above the heel, and that 
he would wrap a warm towel around it to reduce the pain.  He 
testified that activities which required moving his legs a 
lot, like mowing the lawn, would cause the pain.  

This testimony is unfavorable to the claim for an evaluation 
in excess of 10 percent, because the veteran's testimony is 
consistent with the clinical findings that the nerve damage 
in the veteran's right lower leg is sensory in nature.  There 
is no subjective or objective evidence of paralysis or loss 
of function, other than sensory 


changes, including episodic pain and numbness, due to the 
service-connected nerve damage.  As noted above, where an 
evaluation for nerve damage is based wholly on sensory loss, 
an evaluation equivalent to that for mild incomplete 
paralysis, a 10 percent evaluation under DC 8520, is 
appropriate.  While the regulation provides that an 
evaluation for moderate disability is available, the Board 
finds that the symptoms in this case, since intermittent, 
warrant no higher evaluation than for mild paralysis.

On VA examination conducted in July 2003, the veteran's chief 
neurologic complaint, according to the examiner, was a 
feeling of tiredness in the right leg for the past 25 years.  
The examiner found, consistent with the prior examinations, 
that the veteran had decreased two-point discrimination and 
decreased sensation to light touch in the lower right calf.  
This evidence is devoid of any finding which would support an 
evaluation in excess of 10 percent under DC 8520.  

The Board notes that the clinical evidence establishes that a 
diagnosis of diabetes mellitus has been assigned.  January 
2005 treatment notes establish that the veteran's complaints 
of burning in his feet bilaterally was attributed to the 
diagnosis of diabetes mellitus.  This symptom may not serve 
as a factual basis for an increased evaluation in excess of 
10 percent for nerve damage, right leg, under DC 8520.  

The provisions of 38 U.S.C.A. § 5107(b) regarding resolution 
of reasonable doubt are not applicable to warrant an 
increased evaluation in excess of 10 percent for the 
veteran's service-connected lower right leg nerve damage.  
The claim must be denied.  

5.  Claim for TDIU

Applicable regulations

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of 


the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  A claim for TDIU "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
[that the veteran] only asks for TDIU because of 'subjective' 
factors that the 'objective' rating does not consider."  
Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

If there is only one such disability, it shall be ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2004).

The issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  The sole fact that 
he is unemployed or has difficulty obtaining employment is 
not enough.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose at 363.

The appellant is, in this decision, evaluated as 50 percent 
disabled as a result of service-connected PTSD, as 20 percent 
disabled due to a shell fragment wound of the back with 
retained foreign body, a protected 20 percent evaluation is 
in effect for varicose veins, postoperative, right leg, and 
the veteran is evaluated as 10 percent disabled for service-
connected nerve damage, right lower extremity, for a 


current evaluation, and the residuals of a service-connected 
fracture of the nose are evaluated as noncompensable, so 
those evaluations, combined as required under 38 C.F.R. 
§ 4.25 (50% + 20%=60% + 20%=68% + 10%=71%) result in a 70 
percent combined evaluation.  The veteran meets the schedular 
criteria for consideration for TDIU.

Facts and analysis

In February 2001, the veteran submitted a claim for TDIU.  By 
a statement submitted in April 2001, the veteran indicated 
that he was unemployable as a result of his service-connected 
disabilities, and he identified clinical records that he 
believed would support his contention.  Records obtained from 
City Cardiology services, dated in January 2001, disclosed 
that the veteran underwent diagnostic examinations of the 
cardiovascular system in January 2001.  Those examinations 
disclosed significant stenosis, and the veteran underwent 
cardiac artery bypass grafting.  These records are devoid of 
evidence of treatment of any of the veteran's service-
connected disabilities, although the history of right vein 
stripping was noted.  These records are unfavorable to the 
veteran's claim for TDIU, since these records establish that 
the veteran was hospitalized and underwent surgery for 
reasons unrelated to any service-connected disability.  

A statement received from a former employer in April 2001 
shows that the veteran was employed as a machine operator 
from 1983 through December 1995, when the veteran was laid 
off.  The employer's statement reflects that the veteran lost 
106 hours due to a work-related injury, and that no 
concession was made to the veteran based on his age or any 
disability during his period of employment.  This employer 
statement is unfavorable to the veteran's claim, as it 
establishes that the reason that the veteran lost his 
employment in December 1995 was unrelated to any service-
connected disability.

An April 2001 statement from another employer, Akron Auto 
Auction, reflects that the veteran worked as a driver from 
November 2000 through December 20, 2000.  


The employer did not state whether the veteran or the 
employer terminated the veteran's employment.  However, as 
noted above, the veteran was hospitalized for treatment of 
cardiac artery stenosis in early January 2001.

As noted above, GAF scores of 60 to 65 for current 
functioning and functioning over the past year prior to 
August 5, 2004, and GAF scores of 50 were assigned after that 
date.  The examiner who conducted a May 2001 VA examination 
concluded that the veteran's service-connected PTSD did not 
cause unemployability, although the veteran's heart disease 
could cause unemployability.  The examiner noted that the 
veteran was of retirement age and had retired early at age 
63.

May 2001 VA examination also disclosed that the veteran used 
a cane for stability and balance.  He had multiple scars from 
varicose vein ligation in the left and right extremities.  
Scars from the veteran's cardiac surgery were noted.  The 
veteran provided a history of diagnosis of emphysema in 1978, 
and he currently used inhalers, including Atrovent and 
Vanceril.  Muscle strength in the lower extremities was 4/5, 
with weakness secondary to bilateral varicose veins and 
ligation of varicose veins.  On further VA examination also 
conducted in May 2001, the examiner noted that the veteran 
used a cane for ambulation and stability secondary to his 
open-heart surgery in January 2001.

VA examination of the veteran's back was also conducted, in 
June 2001.  Significantly, the examiner who conducted that 
examination concluded that the veteran's back pain would not 
prevent employment.  This evidence is unfavorable to the 
claim for TDIU.  

At his December 2001 personal hearing, the veteran testified 
that he continued to have problems with nightmares and seldom 
got more than one good night's sleep a week.  He testified 
that he became combative if he got into a confrontation, and 
he had to avoid doing that.  However, the clinical records 
reflect that the veteran sought clinical care during the 
period from February 2001 to November 2001 for 


cardiac symptoms, chronic obstructive pulmonary disease, 
bilateral leg cramps, and for back pain after raking leaves, 
but did not seek treatment during this period for PTSD 
symptoms.  The veteran was treated in December 2001 and 
January 2002 for knee pain, and was treated in April 2002 
following an automobile accident.  These records are 
unfavorable to the veteran's claim, since these records 
establish that the primary reasons the veteran sought 
clinical care in 2001 and 2002 were for disorders unrelated 
to his service-connected disabilities.

At his September 2002 videoconference hearing before the 
Board, the veteran testified that he was becoming more easily 
irritated, and that he became "unglued" and had to go off 
by himself.  However, the clinical records establish that the 
veteran's PTSD was next evaluated in June 2003, and a GAF 
score of 60 was assigned at that time.  The examiner stated 
that the veteran's symptoms were at a "low moderate" level.  
This evidence is unfavorable to the veteran's claim for TDIU, 
since symptoms at a low moderate level would not result in 
individual unemployability, in the absence of other service-
connected disability resulting in unemployability.  However, 
as noted above, the clinical records establish that the 
primary reasons the veteran sought clinical care in 2001 and 
2002 were for disorders unrelated to his service-connected 
disabilities.

At his September 2002 videoconference hearing before the 
Board, the veteran testified that he had never been told by a 
physician that he could not work.  He testified that he went 
camping and fishing for recreation, helped with chores around 
the house, and occasionally went out to restaurants.  This 
testimony is unfavorable to the veteran's claim, as it 
reflects that he was able to perform work-like activities and 
to socialize with others, despite his irritability.  
Similarly, the January 2005 PTSD treatment notes, which 
reflect that the veteran was commander of his local chapter 
of the DAV, although he was not sure he wanted to continue in 
that post, establish that he is able to work with others, 
despite documented irritability.

The veteran's representative argues, in the November 2005 
informal hearing presentation, that the veteran has no 
transferable work skills which would allow him to seek 
employment, given the barriers to manual labor posed by his 
service-connected disabilities.  However, the record 
establishes that the veteran's loss of long-term employment, 
a lay-off, was unrelated to his service-connected 
disabilities.  Moreover, the veteran was able to obtain 
employment in November 2000, as a driver, several years after 
his retirement on Social Security retirement benefits, and 
maintained that employment until late December 2000.  

The record reflects that the veteran was unable to return to 
employment after the holidays because he was hospitalized for 
cardiac surgery, for which service connection has not been 
granted or sought.  The Board finds that this period of 
employment constitutes a factual demonstration that the 
veteran has skills which would allow him to obtain and 
maintain employment, despite his service-connected 
disabilities, if he had no other medical barriers to 
employment.

The medical opinions of record, including the opinions of the 
examiners who conducted VA examinations in May 2001, June 
2001, June 2003 and July 2003 uniformly state that the 
veteran's service-connected disabilities do not preclude 
gainful employment.  The clinical evidence of record, which 
is extensive and comprehensively covers the veteran's 
clinical treatment throughout the course of this appeal, 
including the complete VA clinical record from February 2001 
through February 2005, is consistent with the medical 
opinions.  In particular, the clinical evidence reflects that 
the veteran sought medical treatment for right shoulder pain 
in December 2004 and January 2005.

Although it is clear that he would have difficulty obtaining 
and maintaining employment, consistent with the 70 percent 
combined disability evaluation to which the veteran is 
entitled, there is no evidence that the impact on the 
veteran's employability is greater than that represented by 
the 70 percent evaluation assigned.  See Van Hoose v. Brown, 
4 Vet. App. 361 (1993).

The preponderance of the medical evidence is against a 
finding that the veteran's service-connected disabilities 
render him individually unemployable.  Since the 
preponderance of the evidence is against the claim for TDIU, 
the provisions of 38 U.S.C.A. § 5107(b) regarding resolution 
of reasonable doubt are not applicable to warrant a grant of 
TDIU.  The claim must be denied.  


ORDER

An increased evaluation from 30 percent to 50 for PTSD is 
granted from August 5, 2004, subject to law and regulations 
governing the effective date of an award of monetary 
benefits; the appeal is granted to this extent only.  

The appeal for an evaluation in excess of 20 percent for 
service-connected varicose veins, postoperative, right leg, 
is denied.

The appeal for an evaluation in excess of 20 percent for a 
service-connected shell fragment wound of the back with 
retained foreign body is denied.

The appeal for an evaluation in excess of 10 percent for 
service-connected nerve damage, right lower extremity, is 
denied.

The appeal for an award of TDIU is denied.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


